PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/167,939
Filing Date: 27 May 2016
Appellant(s): Naylor et al.



__________________
Nicholas J. Gallo
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 19, 2022 appealing from the Office action mailed on June 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The following ground(s) of rejection are applicable to the appealed claims.
Appellant argues that “Chawla and Usgaonkar, alone or in combination, do not disclose or suggest ‘invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device,’ as recited by claim 1, ‘invoke, by a virtual storage appliance, a discover function of an API to expose a flash storage device when present on the machine to the virtual storage appliances via an operating system of the machine,’ as recited by claim 7, or ‘invoke, by a virtual storage appliance executing on the computing device, a discover function of an API to expose a flash storage device when present to the virtual storage appliances via an operating system of the computing device,’ as recited by claim 13”, see the middle of page 5 to the top of page 6 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.  The respondent would like to point out that, in the claims, appellant has utilized the term “comprising” to transition from the preambles to the bodies of each claim.  Therefore as detailed in MPEP 2111.03, this “signals that the entire claim is presumptively open-ended”.  As seen from MPEP 2111.03, an open-ended claim “is inclusive . . . and does not exclude additional, unrecited elements or method steps”.  It also means that “other elements may be added and still form a construct within the scope of the claim”.  And much like the Gillette Co. v. Energizer Holdings Inc. decision, appellant’s open-ended claims encompass data systems with more elements (in any amount) than that which is recited in the claim language itself.  Additionally, the respondent would like to point out that the claim language does not specify where, apart from it being from an application programming interface, the discover function is located/occurs.
Microsoft Computer Dictionary, Fifth Edition (2002) recites:
application programming interface n. A set of routines used by an application program to direct the performance of procedures by the computer’s operating system. Acronym: API. Also called: application program interface.

Chawla, [0043] recites:
In FIG. 3, method 300 may begin by loading and booting (operation 302) a hypervisor on a multiprocessor server system. The hypervisor may initialize (operation 304) PCI-E NTB ports between two processors of the multiprocessor server system. The hypervisor may load (operation 306) a storage virtual appliance (SVA) as a virtual machine. The storage virtual appliance (operation 308) may install itself as a PCI-E device over NTB. The hypervisor may detect (operation 310) the storage virtual appliance as a PCI-E device. The hypervisor may then load (operation 312) an SVA block device driver for the storage virtual appliance as a PCI-E device. The storage virtual appliance may be loaded as a virtual PCI-E device in a system address space of the hypervisor. The SVA block device driver may be accessed by a virtual file system of the hypervisor. The SVA block device driver may discover (operation 312) storage resources made available by the storage virtual appliance and may report (operation 312) the storage resources to a guest OS in a virtual machine instantiated by the hypervisor. In given embodiments, the storage resources may be reported as one or more logical drives to the guest OS, which, in turn, may provide access to the logical drives to applications executing under the guest OS. The storage resources may be accessed (operation 316) by the guest OS via direct memory access provided by the PCI-E NTB to the storage virtual appliance.  (Emphasis added).

Chawla, Fig. 3 discloses step 314 “The SVA block device driver discovers storage resources made available by the storage virtual appliance and reports the storage resources to a quest OS in a virtual machine instantiated by the hypervisor”.
This discloses the loading of a storage virtual appliance (“SVA”) block device driver, where the storage virtual appliance block device driver discovers storage resources made available by the storage virtual appliance, where in order to interact with the storage resources some interface must be present to translate the messages between the storage virtual appliance and the storage resources, which is being interpreted as the “application programming interface (“API”)”.  Again, the respondent would like to point out that the claim language does not specify where the discover function is located/occurs.
Chawla, [0019] and [0020] recite:
As noted previously, current virtual information handling systems may demand higher performance from computing resources, such as storage resources used by applications executing under guest operating systems. Many virtualized server platforms may desire to provide storage resources to such applications in the form of software executing on the same server where the applications are executing, which may offer certain advantages by bringing data closest to the application. Such software-defined storage may further enable new technologies, such as, but not limited to: (1) flash caches and cache networks using solid state devices (SSD) to cache storage operations and data; (2) virtual storage area networks (SAN); and (3) data tiering by storing data across local storage resources, SAN storage, and network storage, depending on I/O load and access patterns. Server virtualization has been a key enabler of software-defined storage by enabling multiple workloads to run on a single physical machine. Such workloads also benefit by provisioning storage resources closest to the application accessing data stored on the storage resources.

Storage software providing such functionality may interact with multiple lower level device drivers. For example: a layer on top of storage device drivers may provide access to server resident hard drives, flash SSD drives, non-volatile memory devices, and/or SAN storage using various types of interconnect fabric, (i.e., iSCSI, Fibre Channel, Fibre Channel over Ethernet, etc.). In another example, a layer on top of network drivers may provide access to storage software running on other server instances (i.e., access to a cloud). Such driver-based implementations have been challenging from the perspective of supporting multiple hypervisors and delivering adequate performance. Certain hypervisors in use today may not support third-party development of drivers, which may preclude an architecture based on optimized filter drivers in the hypervisor kernel. Other hypervisors may have different I/O architectures and device driver models, which may present challenges to developing a unified storage software for various hypervisor platforms.

Chawla, [0019] and [0020] disclose virtualized server platforms providing storage resources to applications including flash caches and cache networks including flash SSD drives.
Thus, the combination of Chawla and Usgaonkar disclose “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device” as recited in claim 1 and similarly recited in claim 13.
Additionally, MPEP 2144.04(VI)(C) recites:
Rearrangement of Parts
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Assuming arguendo that the claim requires that the discover function occurs in the virtual storage appliance, irrespective if the virtual storage appliance or a device block invokes the discovery function the same steps and the same outcome occurs.  Applying MPEP 2144.04(VI)(C) Rearrangement of Parts, the rearrangement of parts is a design choice that does not modify the operation of the device and the results.  It is merely a design choice as to where the discover function operates that does not make the invention patentably distinct.  Additionally, if the location of where the discover function occurs makes the invention patentably distinct then an invention that performs the same steps with the same outcome, but where the discover function is not located/occurs within the virtual storage appliance would not be the same invention and, thus, would not infringe upon the instant invention.
Thus, the combination of Chawla and Usgaonkar disclose “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device” as recited in claim 1 and similarly recited in claim 13.
Additionally, the respondent would like to point out that the claim language recites “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device”.  (Emphasis added).  The “when” statement is conditional language.  The claim can be interpreted to only require the discover function to be present when a flash storage device is present”.  In the case of reading the claim language when flash storage is not present the discover function need not be present.  Thus, the discover function part of the claim language can be ignored in such a case and, thus, need not be disclosed in the cited reference(s) in order to satisfy the claim language.
Thus, the combination of Chawla and Usgaonkar disclose “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device” as recited in claim 1 and similarly recited in claim 13.

Appellant argues that “…any discover function disclosed in Chawla is clearly invoked by the SVA block device driver, which is distinct from the claimed storage virtual appliance as disclosed in Fig. 2, for example. In particular, as shown in FIG. 2, the SVA block driver 212 is part of Chawla’s hypervisor 104. Thus, any discovery disclosed by that SVA block device driver is not the result of invoking by a virtual storage appliance a discover function as required in the above- identified claim limitations, but instead is the result of invoking a discover function by the hypervisor of the system. Chawla simply does not disclose or suggest that the storage virtual appliance invokes any discover function provided by the SVA block device driver, and instead teaches the opposite (i.e., that the SVA block device driver discovers storage resources provided by the storage virtual appliances)”, see the top of page 6 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.  Appellant’s argument is irrelevant.  The respondent would like to point out that the claim language recites “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device”.  The claim language does not specify where, apart from it being from an application programming interface, the discover function is located/occurs only its invocation.
As noted above, Chawla, [0043] discloses the loading of a storage virtual appliance (“SVA”) block device driver, where the storage virtual appliance block device driver discovers storage resources made available by the storage virtual appliance, where in order to interact with the storage resources an interface(s) is/are present to translate the messages between the storage virtual appliance and the storage resources, which is/are being interpreted as the “application programming interface (“API”)”.  As noted earlier, the claim language does not specify a location of the “discover function” only that it is invoked by the virtual storage appliance.  Assuming arguendo, that the storage virtual appliance block device driver invokes the discover function versus the storage virtual appliance, it does not make the invention patentably distinct.  Chawla discloses invoking a discover function.  The same outcome occurs no matter whether the discover function is performed by the storage virtual appliance or the block device driver.  Applying MPEP 2144.04(VI)(C) Rearrangement of Parts (recited above), the rearrangement of parts is a design choice that does not modify the operation of the device and the results.  Additionally, if the location of where the discover function occurs makes the invention patentably distinct then an invention that performs the same steps with the same outcome, but where the discover function is not located/occurs within the virtual storage appliance would not be the same invention and, thus, infringe upon the instant invention.

Appellant argues “…the discover function taught and suggest[ed] [sic] in Chawla does not expose any flash storage device to a virtual storage appliance as required in the above-identified claim limitations. Instead, the SVA block device driver discovers and exposes storage resources made available by the storage virtual appliances. In other words, the storage resources discovered in Chawla were already exposed to the storage virtual appliance and the purpose of the discovery is to expose those storage resources to the SVA block device driver. This is confirmed by Chawla in paragraph [0036]: ‘In particular, storage virtual appliance 110 may enjoy passthrough device access to various devices and interfaces for accessing storage resources (local and/or remote)....’”, see the middle of page 6 to the top of page 7 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.  The respondent would like to point out that, in the claims, appellant has utilized the term “comprising” to transition from the preambles to the bodies of each claim.  Therefore as detailed in MPEP 2111.03, this “signals that the entire claim is presumptively open-ended”.  As seen from MPEP 2111.03, an open-ended claim “is inclusive . . . and does not exclude additional, unrecited elements or method steps”.  It also means that “other elements may be added and still form a construct within the scope of the claim”.  And much like the Gillette Co. v. Energizer Holdings Inc. decision, appellant’s open-ended claims encompass data systems with more elements (in any amount) than that which is recited in the claim language itself.  Additionally, the respondent would like to point out that the appellant has not defined, in the claims, what “exposing” means.  Thus, the broadest reasonable interpretation applies.
Merriam-Webster recites:
“expose” as “2 a: to make known : bring to light; b: to disclose the faults or crimes of” and “3: to cause to be visible or open to view”.  As such, “accessing” would be a form of “exposing”.

As noted above, Chawla, [0019] and [0020] disclose virtualized server platforms providing storage resources to applications including flash caches and cache networks including flash SSD drives.  Furthermore, the same outcome occurs no matter whether the exposing of the flash storage is performed by the storage virtual appliance or the block device driver.  Applying MPEP 2144.04(VI)(C) Rearrangement of Parts (cited above), the rearrangement of parts is a design choice that does not modify the operation of the device.  Additionally, if the location of where the exposing occurs makes the invention patentably distinct then an invention that performs the same steps with the same outcome, but where the exposing is not located/occurs within the virtual storage appliance would not be the same invention and, thus, would not infringe upon the instant invention.
Additionally, the respondent would like to point out that the claim language recites “invoking, by a virtual storage appliance executing on a computing device, a discover function of an application programming interface (API) to expose a flash storage device when present to the virtual storage appliance via an operating system of the computing device”.  (Emphasis added).  The “when” statement is conditional language.  The claim can be interpreted to only require the discover function to be present when a flash storage device is present”.  In the case of reading the claim language when flash storage is not present the discover function need not be present.  Thus, the discover function and its use to expose the flash storage part of the claim language can be ignored in such a case and, thus, need not be disclosed in the cited reference(s) in order to satisfy the claim language.

Appellant argues that “However, Chawla does not disclose inserting a file system block from a memory of the host system (i.e., memory subsystem 130) into the flash SSD. In fact, Chawla makes no mention or suggestion of the storage virtual appliance storing anything in the memory subsystem, and instead discloses in FIG. 2 that the only storage device accessible to the storage virtual appliance without accessing a network is the flash SSD. In other words, the storage virtual appliance in Chawla simply cannot access a file system block in the memory of the host system in order to insert such a file system block into the flash SSD irrespective of whether the file system block is in a buffer cache in the memory or is inserted into a victim cache on the flash SSD (neither of which are disclosed or suggested by Chawla, as acknowledged by the Office),” see the bottom of page 7 to the top of page 8 of the appeal brief, filed on 1/19/2022.
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “storage virtual appliance storing anything in the memory subsystem”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, in response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues that “…Chawla does not disclose that any file system blocks are inserted from the memory into the flash SSD by the virtual machine.  Thus, neither the virtual machine nor the storage virtual appliance inserts any data from the memory subsystem (or any other memory of the host system) to the flash SSD,” see the top of page 8 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.  In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., “virtual machine or the storage virtual appliance inserts ‘data from the memory subsystem’ to the flash SSD”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Additionally, Chawla, [0019] and [0020] disclose virtualized server platforms providing storage resources to applications including flash caches and cache networks including flash SSD drives.  The virtualized server platform clearly has access to the flash caches, cache networks and flash SSD drives.  In the normal operation of flash caches, cache networks and flash SSD drives, they can both be read and written to and can store any kind of data.

Appellant argues “Moreover, Usgaonkar discloses a cloud victim cache, which is irrelevant to using a flash storage device of a host device as a victim cache. So there would be no reason to look to that reference to solve any problem in Chawla usage by a virtual storage appliances of a flash storage device of a computing device as a victim cache and a memory of that same device as a buffer cache. In any event, Usgaonkar does not address the deficiencies of Chawla even assuming, arguendo, that Usgaonkar generically discloses buffer and victim caches as asserted by the Office”, see the middle of page 8 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.
MPEP 2143(I)(G) recites:
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  (Emphasis added).

In order to combine the references, there is no need to find a reason in Usgaonkar to combine with Chawla.  The motivation to combine the prior art is to achieve appellant’s claimed invention.  Additionally, Chawla discloses virtualized information handling systems for improved access to storage resources using a virtual storage appliance.  Usgaonkar discloses using a cache cluster of a cloud computing service [i.e., virtual system] as a victim cache for a data storage appliance.  Both references deal with handling storing information in a virtual system.

Appellant argues “In contrast to the cited references, … With this technology, virtual storage appliances are advantageously configured to utilize an API exposed by an operating system to discover whether a flash storage device is present on a storage server that can be used as a victim cache. Functions provided by the API facilitate storage by the virtual storage appliances of data in the victim cache as well as the return of a unique location for the data so that the virtual storage appliances can update a data structure and subsequently manage access to the victim cache data.  Utilizing increased cache storage space allows fewer exchanges with backend storage, which advantageously reduces latency, bandwidth, and cost for storage consumers,” see the bottom of page 8 to the top of page 9 of the appeal brief, filed on 1/19/2022.
The respondent respectfully disagrees.  Appellant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Hubert Cheung/Assistant Examiner, Art Unit 2152                                                                                                                                                                                                        
Conferees:
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner


                                                                                                                                                                                                        
Troutman Pepper Hamilton Sanders LLP
70 Linden Oaks
Suite 210
Rochester, NY 14625

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.